Citation Nr: 1537193	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial increased disability rating in excess of 30 percent prior to April 1, 2015, and 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A videoconference hearing before the undersigned Veterans Law Judge was held in October 2014.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in January 2015.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for sleep apnea (also claimed as sleep disturbance), as due to an undiagnosed illness/environment exposure in the Gulf War, to also include as secondary to service-connected PTSD, was also remanded by the Board in January 2015.  However, upon additional development, the Appeals Management Center (AMC) granted service connection for this claim in April 2015.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for service connection for sleep apnea (also claimed as sleep disturbance), as due to an undiagnosed illness/environment exposure in the Gulf War, to also include as secondary to service-connected PTSD, will not be addressed in this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to April 1, 2015, the Veteran's service-connected PTSD has not been shown have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating this level of impairment.

2. Since April 1, 2015, the Veteran's service-connected PTSD is not shown to be manifested by symptomatology consistent with: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships or other symptoms approximating this level of impairment.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD prior to April 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial rating in excess of 50 percent for PTSD from April 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in September 2010 and April 2015.

As such, the Board finds there has been substantial compliance with its January 2015 remand directives, namely to schedule a new VA examination.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Governing Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's initial rating claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims. 

Service connection was established for PTSD in an October 2010 rating decision and a 30 percent disability rating was assigned, effective March 23, 2010, the original date of claim.  In an April 2015 rating decision, the Veteran's evaluation for PTSD was increased to 50 percent disabling, effective April 1, 2015.  In this case, the Board finds a staged rating for the Veteran's service-connected PTSD is appropriate and each period will be discussed in turn below.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130. Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV, the version in effect prior to May 2013 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 were assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 were assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 were assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 were assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations, both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis

The Board will first address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD prior to April 1, 2015.

According to the VA treatment records, in December 2009, the Veteran stated he was in treatment for PTSD in 2002 and 2003 and would like to re-engage in treatment.  The Veteran reported that his mood is often edgy, tense and irritable.  He stated that his wife suggested that he come in to be seen.  He reported he has a long history of difficulty sleeping and that he often only sleeps about 3-4 hours at night.  He reported his energy during the day is low but that he is able to function because he has to.  He stated he remembers running over dead bodies and that he thinks about the fighting and the tragedies a few times per week.  He stated that he avoids situations that he thinks might trigger memories and that he avoids memories by reading, watching TV, sleeping, or distracting himself in some other way.  The Veteran stated that deaths of others in his life trigger memories for him.  He reported he does become depressed at times when things feel out of control but that his appetite is normal, his weight fluctuates, and his attention and concentration are normal.  He stated he experienced some feelings of hopelessness and shame and guilt, but denied feelings of helplessness or worthlessness.  The Veteran reported that he believes work stresses him out more than it should and that he believes he should be able to cope better.

A mental status examination showed the Veteran's mood was irritable, affect was rather stoic, speech was unremarkable, and memory appeared intact.  The Veteran did not experience any hallucinations or delusions.  The Veteran denied suicidal ideation and stated that he has had brief thoughts in the past but denied ever developing intention or a plan to harm himself.  The Veteran also denied homicidal ideation currently or in the past.  

The VA psychologist determined the Veteran appeared to meet criteria for PTSD at the time of this appointment but a more thorough assessment would be necessary to make a final determination.  He appeared to be coping with his stressors primarily through escape coping (e.g. alcohol, denial, and distraction) and seemed to report that this is no longer working adequately for him.  The Veteran stated it is affecting his relationships with his children and his work.

At a psychiatric assessment conducted in January 2010, the Veteran stated he felt he was not "getting better."  He stated he discontinued his previous PTSD treatment, not necessarily because he felt better, but because he thought he could go it on his own.  He was diagnosed previously with PTSD.  He reported ongoing irritability with his family, problems with drinking that comes and goes, and frequent nightmares weekly that keep him from sleeping.  The Veteran reported he has been getting 3 to 4 hours of sleep since the mid 1990's.  He reported that he has tried to pride himself on getting through his struggles on his own, and wanted to think that he could be strong, but is getting to the point where his problems are beginning to control his life more than he wants.  The Veteran stated he sometimes turns to alcohol to escape his feelings, but says he does not want to continue this trend, and knows that this needs to end.  The Veteran reported his family is his greatest enjoyment.  He stated he attends church weekly and a weekly men's prayer group.  The Veteran is currently employed in finance and stated he was placed in the top 5 percent of the industry in his field of work.  

A mental status examination revealed the Veteran was well-groomed and professional.  There was no observed psychomotor agitation or retardation; his behavior was very appropriate; speech was within normal limits; mood was upbeat for the most part, and he stated he does recognize he has some depression at times but that he is able to pull himself out of it by thinking positively, being future-oriented, or maybe drinking a little; his appetite was normal; sleep was very poor at 3 to 4 hours a night for 15 years; he stated he puts a lot of pressure on himself and asked a lot of his children as well; and affect was appropriate.  It was noted that the Veteran seemed very well-adjusted for the most part.  The Veteran's thought process was logical and sequential.  The  Veteran experienced flashbacks mostly during sleep but also occasionally during waking hours.  The Veteran was fully oriented without memory impairment.  His judgment, insight, and reliability were good.  The Veteran denied he was dangerous to himself or others. 

It was noted the Veteran had a diagnosis of PTSD by history and mood disorder (not otherwise specified).  The Veteran's GAF score was 75.

Later that month the Veteran stated he felt "ok today" but that he "gets up and goes cause I gotta get up and go."  He is irritable at times with children and seems like "I'm on a short fuse."  He reported sleeping only 3 or 4 hours a night, wakes up and goes back to sleep but not easily.  If he is able to sleep it is because he is drained.  The Veteran discussed the loss of his baby boy at 8 months when he returned from Dessert Storm.  He says this was still on his mind as he never found out from the hospital what happened.

A mental status examination revealed the Veteran was fully oriented, casual and neatly dressed, behavior pleasant and cooperative, energy low, no motor agitation, mood feeling a little restless, and withdrawn, denied audio and visual hallucination.  He denied suicidal ideation and stated there were no guns at home.  He denied homicidal ideations.  He knew he gets upset and says things to his wife and children he regrets.  His sleep was poor.  The Veteran's thought processes were goal directed and thought content was coherent.  The Veteran's judgment, insight, and reliability were good.  The Veteran reported his last alcohol use was Sunday, when he had two drinks.  He further stated he uses alcohol when he is restless and upset, about 2 or 3 times a week or less.  

In April 2010, it was noted that the Veteran took active part in discussion in the psychiatry group psychotherapy and noted how he had had several experiences of exploding verbally and then needing to apologize.

Later that month, the Veteran reported improved concentration and decreased irritability with children and denied alcohol use.  The Veteran continued to experience irritability around minor events and arguing with his wife with slight improvement.  The Veteran stated he isolated himself to cope.  There was no improvement in his sleep and he continued to experience nightmares two to three times a week.  He endorsed feeling bad about his irritability and expressed a desire to change his mood and affect when around family.

The mental status examination revealed the Veteran was casually dressed with pleasant affect and easily engaged in conversation and answered questions with ease.  The Veteran was irritable, speech was at a normal rate, rhythm, and tone was concise.  The Veteran did not have any abnormal movements.  His memory was intact with average to above average intellectual functioning.  The Veteran's thought process was logical and sequential, concise, and goal-oriented.  The Veteran's thought content was appropriate.  He denied suicidal and homicidal ideation.  The Veteran's judgment and insight were good.  

In May 2010, the Veteran reported that he was irritable and had sleep problems.  He stated he often felt he had been set up to be in an untenable position.  He was not a danger to himself or others.

In June 2010, the Veteran reported that he was aware of his tendency to avoid crowds and how this can be problematic in his life.  He was not a danger to himself or other at this time but he generated several items that were suggestive of rather extreme avoidance but was accepting of the idea that his goal for treatment was to undo this avoidance.  The Veteran was not a risk to himself or others.  His GAF score was 60.  The Veteran reported that his feelings of sadness, discontent, and anger seemed to have abated somewhat in context of active treatment but his individual treatment was commencing and problem was ongoing. 

In August 2010, the Veteran his sleep was poor but he was unwilling to take medication at this time.  He continued to experience irritability.  The Veteran's mood was mildly dysphoric; speech had normal rate and rhythm and tone was concise; no abnormal movements; memory was intact, had average to above average intellectual functioning; thought process was logical sequential, concise, and goal-oriented; thought content was appropriate; denied suicidal and homicidal ideation, judgment and insight was good. 

In September 2010, the Veteran reported he had made progress in pushing back his avoidance by going to athletic events and making a point of going to stores when the traffic was high.  He was not a danger to himself or others.  

The Veteran was afforded a VA examination in September 2010 when he reported he felt depressed much of the time, had trouble staying motivated, noted that he did what he has to do because he has to do it.   It was noted that his appetite has increased, concentration was fine, but energy was low.

A mental status examination showed the Veteran was clean, neatly groomed and casually dressed; psychomotor activity was unremarkable; speech was unremarkable; he was cooperative; affect was normal; mood was anxious; he was oriented to person, place, and time; thought process was unremarkable; thought content was unremarkable; no evidence of delusion; he understood the outcome of behavior; he understood that he had a problem; he only slept 3 to 4 hours a night and never felt rested; reported he "wants to be ready and on alert in case something happens";  no evidence of hallucinations; no inappropriate behaviors; he is able to maintain minimum personal hygiene; and no problem with activities of daily living.  The Veteran's remote, recent, and immediate memory was normal.  

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance.  The Veteran's symptoms were described as chronic but were "mild, daily, impact social more than occupational functioning."  

He was currently employed full time.  The diagnosis of PTSD was confirmed and the GAF score was 65.  The examiner noted that the impairment in functioning was mild but that the depressive symptoms were significant and appeared to be related both to PTSD symptoms and ongoing bereavement about the loss of his unborn son 19 years ago.   The Veteran reported that he and his wife never felt closure regarding their son's death and therefore has not mourned the loss.

The examiner determined there was no total occupational and social impairment due to PTSD signs and symptoms and that these signs and symptoms did not result in deficiencies in the judgment, thinking, family relations, work, mood or school.  There was also no reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the PTSD signs and symptoms but generally satisfactory functioning.  

In October 2010, the VA treatment records demonstrate the Veteran was not a danger to himself or others.  He continued to report he was not using sleep aids or anti-depressant because he believes they will not help him.  He is still sleeping 3 to 4 hours and then waking up for 1 hour before falling back to sleep.  He reported daytime fatigue.  He continued to experience irritation, endorsed as mild road rage and also frustration with family conflicts and behaviors of his two teenage children.
He reported irritation with others when he believes they make "dumb mistakes", and felt he can manage mental health symptoms on his own.

The Veteran had fair eye-contact as he spoke about his unwillingness to take prescribed medication.  He was calm and had reserved demeanor.  The Veteran's speech was normal rate and rhythm and tone was concise; no abnormal movements; memory was intact, had average to above average intellectual functioning; thought process was logical sequential, concise, and goal-oriented; thought content was appropriate; denied suicidal and homicidal ideation, judgment and insight were good.

In November 2010, the Veteran was not a danger to himself or others.

In December 2010, the VA treatment records indicated the Veteran reported he was doing well and continued to benefit from his work with therapy group.  He noted a decrease in anger and agitation.  He has begun taking Benadryl for sleep, but noted dryness which is bothersome.  The Veteran sleeps 6 hours when he takes his medication and uses his CPAP machine.  He denied taking Celexa and continued to feel his depressive symptoms are managed with spirituality and work with therapy group.  The Veteran denied nightmares at this appointment.

The Veteran had good hygiene; fair eye-contact; mood was endorsed as "ok" with calm; reserved demeanor; speech was normal rate and rhythm and tone was concise; no abnormal movements; memory was intact, had average to above average intellectual functioning; thought process was logical sequential, concise, and goal-oriented; thought content was appropriate; denied suicidal and homicidal ideation, judgment and insight were good.

In January 2011, the Veteran reported he decided to return to school to improve skills in financial management in order to get out of commission-based compensation.  He noted that sleep continued to be interrupted by nightmares of military experience.  The VA psychologist determined the Veteran was not a danger to himself or others.  

In February 2011, the Veteran reported suffering from insomnia and restlessness much of the time.  

In March 2011, the Veteran further stated that he had been very fatigued because of
sleep deprivation.  He stated that he continues to have difficulty sleeping, but this is mainly because of his busy schedule with work and school.  The VA psychologist stated he was not a danger to himself or others and further noted that he is living now out of balance and this is contributing to fatigue.

VA treatment records from December 2011 to February 2015, indicate the Veteran was alert and oriented to person, place, and time. 

Finally statements from his wife, A.L.; daughter, L.M.L.; coworkers, R.M. and T.M.L. (all dated March 2015) attest to the Veteran's symptoms of depression, nightmares, restlessness, anger, flashbacks, irritability, and hypervigilance. 

Collectively, the aforementioned objective evidence reflects that the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating. 

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of depressed mood, anxiety, chronic sleep impairment.  The Board acknowledges the Veteran's symptoms of difficulty adapting to stressful circumstances including especially with his family.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  The VA examiner determined the Veteran was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was assigned a GAF score ranging from 60 to 75.  Further, the Veteran was able to maintain a relationship with his wife and family.  He was alert and oriented; his thought process was intact and thought content was without psychotic material; there was no evidence of suicidal and homicidal ideation; concentration, focus, and memory were adequate. 

There is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships that are characteristic of the next higher, 50 percent, rating. 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating at any point prior to April 1, 2015.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that there is no basis for a staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for PTSD during this time period must be denied.

The next question is whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD from April 1, 2015.

In April 2015, the Veteran underwent a VA examination where mental disorder diagnoses of PTSD and obstructive sleep apnea hypopnea were made.  The VA examiner further determined that the Veteran's diagnosed obstructive sleep apnea hypopnea (a breathing related sleep disorder) was severe and caused chronic sleep impairment; mild memory loss, such as forgetting names, directors or recent events (likely associated with reduced concentration associated with lack of restful sleep); disturbances of motivation and mood (associated with fatigue and increased irritable mood due to lack of restful sleep); difficulty in establishing and maintaining effective work and social relationships (associated with fatigue and increased irritable mood due to lack of restful sleep) and; difficulty in adapting to stressful circumstances, including work or a work-like setting (associated with fatigue and increased irritable mood due to lack of restful sleep).  It was further determined that there was occupational and social impairment with reduced reliability and productivity due to all mental diagnoses.

The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting). 

The Veteran stated he stays busy to "keep his mind off things" and that he is depressed if he has too much time.  He stated he will go to bed early so that he will not have to engage with his family.  The Veteran stated that he has not had any particular interests for "years" but he goes to movies 3 to 4 times yearly, he does not read for fun and he notes that he does not have free time.  After work he does school work, eats in his office nightly alone, talks to family members briefly and does some activities with daughters but after work he is on his own.  The Veteran denied suicidal and homicidal ideation.  

Regarding his sleep impairment, the Veteran stated that he typically lays down at 8 pm and watches TV, he may doze off, gets back up at 10 pm, does school work or
watches TV, goes to bed at 3 or 4am but has to get up at 5:30am and noted that he sleeps during that time but notes that he has dreams about the Army and deployment and traumatic aspects of service and being away from family.  He reported he has such dreams 4 to 5 times weekly and is startled awake each time. He stated that he has a CPAP that he wears 3 times weekly and stated he wears it the entire time he is asleep and denies that it helps.  He admitted that he is scared to wear the CPAP because "if I sleep I dream" and he tries to avoid dreaming because they are scary.  He stated he also does not wear the CPAP because he feels a lack of "control".  He explained the control issues were associated to his Gulf War service and "we stayed on high alert... I was always upon the front line." 

The Veteran stated on Fridays they have a tornado alarm and he finds that he is on "high alert", feels tense and feels anxious and he goes to the bathroom around that time to feel safe.  He stated he is able to calm down once the alarm is over.

He also reported he is frequently irritable and "snippy" with family and isolates himself at times to avoid this.

The VA examiner observed the Veteran's hygiene and grooming were excellent.  There was no evidence of psychomotor agitation or slowing, inappropriate behavior, delusions, or hallucinations.  The Veteran's speech was normal; eye contact was excellent; was friendly and cooperative; affect was varied appropriately without affective flatting; thought processes were coherent and logical; thought content was appropriate to the questions asked; was oriented to person, place, and date; abstract reasoning was unimpaired; intelligence was above average; and insight was fair.  The Veteran's attention and concentration were unimpaired during the examination but he stated he has had problems at work which the VA examiner associated to the combined effects of PTSD sleep disturbance and fatigue associated with obstructive sleep apnea.  The Veteran's remote memory for   personal facts and immediate recall of 5 words presented was intact but he had reduced recall for the words after a 3 minute delay.

In this case, while the Veteran's PTSD does cause some occupational and social impairment, deficiencies in most areas have not been shown.  The VA examiner noted the Veteran's symptoms caused difficulty in adapting to stressful circumstances, including work or a work-like setting.  Therefore, the evidence of record does not show that the Veteran's PTSD symptomatology equates to work deficiency sufficient to support a 70 percent rating since April 1, 2015. 

With regards to family relations, the Board acknowledges the Veteran reported he is irritable and attempts to limit his time with his family.  However, he is still able to maintain a relationship with his family and attend bible study at his church.  Therefore, the evidence weighs against a finding of deficiencies in family relations equating to a 70 percent rating. 

Based on the evidence of record, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms: depressed mood; anxiety; sleep impairment; a negative emotional state; markedly diminished interest or participation in significant activities; irritable behavior; hypervigilance; and problems concentrating.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating. 

Therefore, throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown or approximated. 

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity. 

As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment are adequately compensated for by the assigned 50 percent rating, since April 1, 2015. 

Accordingly, and based on the evidence of record, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD since April 1, 2015, have not been met or approximated.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R.    § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial increased disability rating for PTSD, in excess of 30 percent effective March 23, 2010, to March 31, 2015, and in excess of 50 percent, effective April 1, 2015, must be denied.  In applying the regulatory criteria, the Board is unable to find that the disability picture more nearly approximates the criteria for a rating in excess of 30 percent, effective March 23, 2010, to March 31, 2015, and in excess of 50 percent, effective April 1, 2015, at this time.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future. However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU. The Veteran has not argued, and the record does not reflect, that his service-connected PTSD renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to April 1, 2015, is denied.

Entitlement to an initial evaluation in excess of 50 percent for PTSD, effective April 1, 2015, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


